Montgomery County, No. CA 13761. This cause is pending before the
court on the filing of a motion for leave to appeal from the Court of Appeals for Montgomery County *1456and as a claimed appeal as of right from said court. Appellant’s notice of appeal was filed on April 13, 1994. Appellant’s request for an extension of time to file his memorandum in support of jurisdiction was denied by this court on April 14, 1994. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed smo sponte, effective May 31, 1994.